         Case 1:18-cv-00463-AT-KNF Document 111 Filed 01/21/21 Page 1 of 1




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
--------------------------------------------------------------------X
SERINA MOORE,                                                        :                    :           :
                                                                     :
                              Plaintiff,                             :
          -against-                                                  :          ORDER
                                                                     :   18- CV- 463 (AT) (KNF)
AYMAN A. SHAHINE, M.D.,                                              :
                                                                     :
                              Defendant.                             :
--------------------------------------------------------------------X
KEVIN NATHANIEL FOX
UNITED STATES MAGISTRATE JUDGE

         The plaintiff filed a letter with the court, Docket Entry No.110, dated January 6, 2021,

through which she appears to request that the Court reconsider its December 4, 2020 order denying

the plaintiff’s motions to amend her complaint. Local Civil Rule 6.3 of this court requires that a

motion for reconsideration be made 14 days after entry of the relevant determination of a court.

Therefore, the plaintiff’s application for reconsideration is untimely. The Rule also requires that

reconsideration be requested via a Notice of Motion filed with a memorandum of law setting forth

concisely the matters or controlling decisions the movant believes a court has overlooked. The

plaintiff filed neither a Notice of Motion nor a memorandum identifying the matters or controlling

decisions she contends the Court overlooked. Therefore, even if the plaintiff’s request for

reconsideration had been made timely and properly, her failure to set forth the matters and

controlling decisions she believes the Court overlooked dooms her reconsideration request. For the

above-stated reasons, the plaintiff’s request for reconsideration, Docket Entry No. 110, is denied with

prejudice.

The Clerk of Court is directed to mail a copy of this order to the plaintiff.



Dated: New York, New York                                  SO ORDERED:
       January 21, 2021
